DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 05/31/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 03/02/2022) of claim 1 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on May 31, 2022 have been entered. Claims 1 and 2 are pending.

Allowable Subject Matter
Claims 1-2 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting electronic cigarette, comprising: an atomizing assembly comprising a mouthpiece, a filter cotton, a guide tube, an e-liquid container having a hole in a side wall, a first sealer, a heating wire comprising a pin, a barrier, a base, a second sealer adapted to seal the base, an insulation ring, and electrodes; and a battery assembly comprising a battery frame, a light guide, a silica gel, a fixed seat, a printed circuit board assembly, and a battery cell; wherein: the atomizing assembly disposed on the battery assembly; the guide tube disposed in the e-liquid container; the heating wire disposed on the barrier; the barrier disposed in the base; the insulation ring passes through the pin of the heating wire and is fixed in the base; the electrodes disposed in the insulation ring; the first sealer sleeves the guide tube and is disposed on the e-liquid container; the filter cotton disposed on an upper surface of the first sealer; the mouthpiece covers the first sealer; and is connected to the e-liquid container; the second sealer has an L-shape, one side of the second sealer is embedded in the base, the other side of the second sealer has a protruding part, and is disposed at one side of the e-liquid container with the protruding part sealing the hole of the e-liquid container; the heating wire stretches out on the barrier; and the battery cell is welded to the printed circuit board assembly; the printed circuit board assembly is disposed on the fixed seat; the silica gel is disposed on one end of the fixed seat; the fixed seat is disposed in the battery frame, and the light guide is disposed on the battery frame, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831